                                                            l\S, Qi::i ,'^CT COU;ti'
               IN THE UNITED STATES DISTRICT COURT                           01V,
                     THE SOUTHERN DISTRICT OF GEORGIA r
                            SAVANNAH DIVISION
                                                          2019/iP^? iq AMUUS

U.S. BANK TRUST N.A., Not in                            ;-URR
                                                            n

its Individual Capacity but                                   mDiSr-^F OA.
Solely as Owner Trustee for
Windsor Park Asset Holding
Trust;


        Plaintiff,

V.                                        CASE NO. CV418-215


LARRY HUGH DANIELS, SR.;
MARY    & ALICE FAMILY LIMITED
PARTNERSHIP, L.P.; GEORGIA
DEPARTMENT OF REVENUE;
CHATHAM COUNTY, GEORGIA;

        Defendants.




                                 ORDER


       Before the Court is the parties' Stipulation of Dismissal

without Prejudice. (Doc. 7.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action by

filing "a stipulation of dismissal signed by all parties                       who

have    appeared." As    requested    by the   parties,     this    action      is

DISMISSED WITHOUT PREJUDICE. Each party shall bear its own costs

and    attorneys'    fees. The   Clerk of Court is DIRECTED           to close

this case.


       SO ORDERED this /fj^day of April 2019.

                                     WILLIAM T. MOORE, JF
                                     UNITED STATES   DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
